  8:19-cr-00352-LSC-MDN Doc # 105 Filed: 07/28/20 Page 1 of 1 - Page ID # 249




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                  8:19CR352

       vs.
                                                                  ORDER
RICHARD LANG and BENJAMIN
HODTWALKER

                     Defendants.


      This matter is before the court on Defendant Hodtwalker’s unopposed Motion to
Continue Trial [100]. Counsel seeks additional time to conduct plea negotiations. For
good cause shown,

        IT IS ORDERED that Defendant Hodtwalker’s unopposed Motion to Continue Trial
[100] is granted, as follows:

      1. The jury trial, as to both defendants, now set for September 1, 2020, is
         continued to October 6, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and October 6, 2020, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).


      Dated this 28th day of July 2020.


                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
